EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 canceling Claims 2 – 5 and 18, amending Claims 1, 6, and 7, and adding new Claims 21 – 23 has been entered.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew L. Koziarz on 03/04/2022.

The application has been amended as follows:


In the Specification:
Paragraph [0029] is amended as follows to provide antecedant basis for the amended claim language of independent Claims 1 and 10.

[0029]   The collection annulus 40 has an outer diameter wall 42, an inner diameter wall 44, and an axial end wall 46. The end wall 46 defines an annular channel 48 between a first axial end wall section 46A extending from the inner diameter wall 44 and a second axial end wall section 46B extending from the outer diameter wall 42.  The first axial end wall section 46A extending to an inner diameter edge of the annular channel 48.  The second axial end wall section 46B extending to an outer diameter edge of the annular channel 48.  A drain 50 opens to the collection annulus 40. In this example, the drain 50 opens at the end wall 46 and, more specifically, at the annular channel 48.


In the Claims:
Claims 1, 8, 10, 13, 19, and 20 are amended as follows.  Claims 9 and 21 are canceled.


1. (CURRENTLY AMENDED) A liquid propellant rocket engine comprising: 
a pump disposed along a central axis, the pump including
a purge system, 
a collection annulus in fluid communication with the purge system, the collection annulus having an outer diameter wall, an inner diameter wall, and an 
a drain that fluidly couples with the variable depth channel at a maximum depth location of the variable depth channel to facilitate gravitational flow of a fluid to and through the drain

8. (CURRENTLY AMENDED) The liquid propellant rocket engine as recited in claim 7, wherein the first leg opens at the maximum depth location of the variable depth channel, the central drain axis in the second leg slopes with respect to the central axis of the pump, and the second leg opens to the first leg.

9. (CANCELED)

10. (CURRENTLY AMENDED) A [[pump]] turbopump comprising: 
a fuel pump portion disposed along a central axis; 
an oxidizer pump portion disposed along the central axis; 
located between the fuel pump portion and the oxidizer pump portion; 
a collection annulus in fluid communication with the purge system, the collection annulus having an outer diameter wall, an inner diameter wall, and an axial end wall perpendicular to the central axis, the axial end wall having a first axial end wall section extending from the inner diameter wall and a second axial end wall section extending from the outer diameter wall, the first axial end wall section and the second axial end wall section extending to, respectively, an inner diameter edge and an outer diameter edge of a variable depth channel that varies circumferentially, the variable depth channel being axially recessed from the first axial end wall section and the second axial end wall section, the variable depth from 2:1 to 5:1; and 
a drain that opens at the maximum depth location of the variable depth channel to facilitate gravitational flow of a fluid to and through the drain 

13. (CURRENTLY AMENDED) The pump as recited in claim 12, wherein the first leg opens at the maximum depth location of the variable depth channel, the central drain axis in the second leg slopes with respect to the central axis of the turbopump, and the second leg opens to the first leg.

19. (CURRENTLY AMENDED) The pump as recited in claim 10, wherein with the pump in a horizontal position with respect to the central axis the outer diameter wall of the collection annulus is a gravitational bottom to collect fluid, and with the pump in a vertical position with respect to the central axis the variable depth channel becomes the gravitational bottom such that upon tilting of the pump from the horizontal position to the vertical position the fluid at the outer diameter wall of the collection annulus flows into the variable depth channel and then into the drain.

20. (CURRENTLY AMENDED) The pump as recited in claim 10, wherein the channel depth is a perpendicular distance from a plane of the axial end wall to a bottom-most location of the variable depth channel.

21. (CANCELED)


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Amending Fig. 2B to add reference characters ‘46A’ and ‘46B’ with lead lines pointing to the claimed “first axial end wall section 46A” and the “second axial end wall section 46B” of the annular channel ‘48’.


    PNG
    media_image1.png
    761
    1537
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…liquid propellant rocket engine…the collection annulus having an outer diameter wall, an inner diameter wall, and an axial end wall, the axial end wall having a first axial end wall section extending from the inner diameter wall and a second axial end wall section extending from the outer diameter wall, the first axial end wall section and the second axial end wall section extending to, respectively, an inner diameter edge and an outer diameter edge of a variable depth channel that varies circumferentially, the variable depth channel being axially recessed from the first 
Regarding independent apparatus Claim 10, prior art fails to teach in combination with the other limitations of the claim, “…a purge system located between the fuel pump portion and the oxidizer pump portion, a collection annulus in fluid communication with the purge system, the collection annulus having an outer diameter wall, an inner diameter wall, and an axial end wall perpendicular to the central axis, the axial end wall having a first axial end wall section extending from the inner diameter wall and a second axial end wall section extending from the outer diameter wall, the first axial end wall section and the second axial end wall section extending to, respectively, an inner diameter edge and an outer diameter edge of a variable depth channel that varies circumferentially, the variable depth channel being axially recessed from the first axial end wall section and the second axial end wall section…, and a drain that opens at the maximum depth location of the variable depth channel to facilitate gravitational flow of a fluid to and through the drain”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741